DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 1-3 and 10-17 are generic to the following disclosed patentably distinct species: 
A) A core or cladding glass fiber composition comprising sulfur, germanium, and arsenic as shown in Examples 1-7 in Table 1A.
B) A core or cladding glass fiber composition comprising sulfur, germanium, and gallium as shown in Examples 8-11 in Table 1B.
C) A core or cladding glass fiber composition comprising selenium, germanium, gallium, and ceasium as shown in Examples 12-13 in Table 1B.
D) A core or cladding glass fiber composition comprising selenium, germanium, gallium, and sodium as shown in Examples 14-19 in Table 1C.
E) A core or cladding glass fiber composition comprising selenium, germanium, gallium, and silver as shown in Examples 20-21 in Table 1D.
F) A core or cladding glass fiber composition selenium, germanium, gallium, and potassium as shown in Examples 22-27 in Table 1D.
G) A core or cladding glass fiber composition comprising selenium, germanium, gallium, and zinc as shown in Examples 28-33 in Table 1E.
H) A core or cladding glass fiber composition comprising selenium, germanium, gallium, and lead as shown in Examples 34-39 in Table 1F.
I) A core or cladding glass fiber composition comprising selenium, germanium, indium, tin, and metal halide as shown in lines 20-22 on page 7.
J) A core or cladding glass fiber composition comprising selenium, germanium, and indium as shown in line 25, page 7 to line 1, page 8.
K) A core or cladding glass fiber composition comprising selenium, gallium, with a single selected metal halide not disclosed above but as represented in Formula B on pages 6 and 7.
L) A core or cladding glass fiber composition comprising sulfur, one of gallium, arsenic, or germanium, and a metal halide not disclosed above but as represented in Formula A on page 6. 

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
- The inventions have acquired a separate status in the art in view of their different classification.
- The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
- The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). 
		
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
26 February 2022